 

CONFIDENTIAL

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (this "Agreement") is entered into as of January 3,
2012 (the "Effective Date"), by and between Webxu, Inc. a Delaware corporation,
and its subsidiary Bonus Interactive, Inc., a Delaware corporation (collectively
referred to hereafter as “Webxu”), on the one hand, and Kirkcaldy Group, LLC
(“Kirkcaldy”), a Nevada limited liability company, on the other hand.

 

WHEREAS, the parties entered into a Consulting Agreement dated as of April 15,
2011 and have had various other business dealings related to Bonus Interactive
between themselves (collectively referred to as the “Contract”), and

 

WHEREAS, certain disputes and differences have existed between the parties with
respect to performance under the Contract, and

 

WHEREAS the parties to this Agreement wish to finally resolve and settle any and
all disputes and differences between and among them.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained in this Agreement, the parties agree as follows:

 

1.         Consideration

 

a.        Payments.

 

1.        Services: As set forth in the payment schedule below, Webxu shall pay
to Kirkcaldy the net reconciled balance of all sums due and owing to Kirkcaldy
for the services provided by Kirkcaldy for the past four (4) months, which sum
is $81,482.30. Payment of the aforementioned sum shall be made by Webxu as
follows: $20,000 shall be due and payable no later than January 9, 2012;
thereafter $20,000 shall be paid each month on the 15th day of the month
starting with February 15, 2012 until the sum is paid in full. All payments
shall be made via wire transfer.

 

2.        Settlement: In addition to the sums set forth in subsection 1(a)(1)
above, Webxu shall also pay to Kirkcaldy the additional sum of One Hundred
Thousand Dollars ($100,000.00). This additional sum shall be as follows: $20,000
shall be due and payable no later than May 15, 2012;thereafter $20,000 shall be
paid each month on the 15th day of the month starting with June 15, 2012 until
the sum is paid in full. Webxu shall have the right but not the obligation to
prepay any sums due under this Subsection 1(a) in advance without any penalty or
charge. All payments shall be made via wire transfer.

 

b.         Issuance of Stock. Within seven days (7) of execution of this
Agreement by all parties, Webxu shall issue to Kirkcaldy a stock certificate for
four hundred thousand (400,000) restricted shares of common stock of Webxu which
shares shall be subject to a lock-up agreement. Prior to delivery of the
certificate for such shares, Kirkcaldy shall deliver to Webxu an executed
lock-up agreement amendment in the form attached hereto as Exhibit A.

 

-1-

 

 

CONFIDENTIAL

 

c.        Termination of the Contract. Coincident with the execution of this
Agreement, the Contract shall be terminated in its entirety, and there shall be
no further obligations of Webxu to Kirkcaldy as to the Contract except as set
forth in this Agreement. The execution of this Agreement by all parties
terminates any and all prior obligations of any kind or nature of Webxu to
Kirkcaldy, whether written or verbal, except any separate obligations of Webxu
to Kirkcaldy in its capacity as a stockholder (including any stock transfer and
registration obligations) or any obligations of Kirkcaldy to Webxu under the
lock-up agreement.

 

2.        Confidentiality. Each party shall forever refrain from any disclosure
of any information whatsoever to any third person or entity concerning the terms
of this Agreement, or other confidential or proprietary information of the other
party, without the prior written permission of the other party, with the
exception of disclosures on a need-to-know basis to any party’s tax preparer,
accountants, financial advisors, attorneys, or as required by law.

 

3.         Accredited Investor. Kirkcaldy represents and warrants:

 

a.        Kirkcaldy has such knowledge and experience in financial and business
matters that Kirkcaldy is capable of evaluating the merits and risks of an
investment in the Company and the suitability of the Units as an investment for
Subscriber;

 

b.        Kirkcaldy is an Accredited Investor; “Accredited Investor” means:

 

1.        an individual who has a net worth (either individually or jointly with
spouse) in excess of $1,000,000 (not including my principal residence); or an
individual who had an individual income (NOT including joint income with spouse)
in excess of $200,000 in each of the two most recent tax years and reasonably
expects individual income in excess of $200,000 during the current tax year; or
an individual who had an income (including joint income with spouse) in excess
of $300,000 in each of the two most recent tax years and reasonably expects
individual income in excess of $300,000 during the current tax year. “Income”
for this purpose is computed by adding the following items to adjusted gross
income for federal income tax purposes: (a) the amount of any tax-exempt
interest income received; (b) the amount of losses claimed as a limited partner
in a limited partnership; (c) any deduction claimed for depletion; (d)
deductions for alimony paid; (e) deductible amounts contributed to an IRA or
Keogh retirement plan; and (f) any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Code; or

 

2.        an entity which is one of the following:(a) A bank, as defined in
Section 3(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”)
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity; (b) An insurance company, as defined in Section 2(13) of the
Securities Act; (c) An investment company registered under the Investment
Company Act of 1940; (d) A business development company, as defined in Section
2(a)(48) of the Investment Company Act of 1940; (e) A small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; (f) An employee benefit
plan within the meaning of Title I of the Employee Retirement Income Security
Act of 1974 and the investment is made by Subscriber as a plan fiduciary, as
defined in Section 3(21) of such Act, and Subscriber is a bank, insurance
company or a registered investment advisor, or has total assets in excess of $5
million; (g) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; (h) An organization described
in Section 501 (c)(3) of the Internal Revenue Code, a corporation, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring Units, with total assets in excess of $5 million;
(i) An irrevocable trust with total assets in excess of $5,000,000 not formed
for the specific purpose of acquiring Units, whose purchase is directed by a
person with such knowledge and experience in financial and business matters that
he is capable of evaluating the merits and risks of the prospective investment;
(j) A revocable trust that is revocable by its grantors, each of whose grantors
is an accredited investor, qualifies as an accredited investor for the purposes
of the subscription (each grantor should complete the individual accredited
information questionnaire, and describe the fact that they are grantors of the
trust on such individual questionnaire below); or (k) An entity in which all of
the equity owners are Accredited Investors.

 

-2-

 

  

CONFIDENTIAL

 

c.        Kirkcaldy is acquiring the shares for its own account for long-term
investment and not with a view toward resale, fractionalization or division, or
distribution thereof, and it does not presently have any reason to anticipate
any change in its circumstances, financial or otherwise, or particular occasion
or event which would necessitate or require its sale or distribution of the
shares. No one other than Kirkcaldy has any beneficial interest in said
securities;

 

d.        Kirkcaldy has received no representations or warranties from Webxu, or
its affiliates, employees, or agents regarding the shares or suitability of an
investment in the shares or Webxu other than those set forth in this Agreement.
Kirkcaldy recognizes that Webxu will need additional capital but has no
assurance of obtaining such additional necessary capital;

 

e.        Kirkcaldy is able to bear the economic risk of the investment in the
shares, and Kirkcaldy has sufficient net worth to sustain a loss of Kirkcaldy’s
entire investment in Webxu without economic hardship if such a loss should
occur;

 

f.        Kirkcaldy has had an opportunity to inspect relevant documents
relating to the organization and operations of Webxu. Kirkcaldy acknowledges
that all documents, records, and books pertaining to this investment that
Kirkcaldy has requested have been made available for inspection by Kirkcaldy and
Kirkcaldy’s attorney, accountant, or other adviser(s);

 

g.        Kirkcaldy has had an opportunity to ask questions of and receive
satisfactory answers from Webxu, or any person or persons acting on behalf of
Webxu, concerning the terms and conditions of this investment and all such
questions have been answered to the full satisfaction of Kirkcaldy. Webxu has
not supplied Kirkcaldy any information other than as contained in this
Agreement, and Kirkcaldy is relying on its own investigation and evaluation of
Webxu and the shares in making an investment hereunder and not on any other
information;

 

h.        Kirkcaldy has not become aware of and has not been offered the shares
by any form of general solicitation or advertising, including, but not limited
to, advertisements, articles, notices, or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to the Kirkcaldy’s knowledge, those individuals
that have attended have been invited by any such or similar means of general
solicitation or advertising.

 

-3-

 

  

CONFIDENTIAL

 

4.        Release and Discharge . Except as otherwise expressly set forth in
this Agreement, each party, on behalf of itself and its past, present and future
subsidiaries, affiliates, parents, subsidiaries, officers, directors, trustees,
managing agents, employees, members, managers, predecessors and successor
organizations, hereby releases and forever discharges the other, and any and all
of its past, present and future parents, subsidiaries, officers, directors,
trustees, managing agents, employees, members, managers, predecessors and
successor organizations (collectively, the “Released Parties”), of and from any
and all claims, demands, causes of action, litigation costs, attorneys’ fees,
obligations, damages and liabilities, whether or not known, suspected or
claimed, which such party ever had, now has or may hereafter claim to have had
as of or prior to the date of this Agreement, against the other with respect to
the Contract. Notwithstanding the foregoing, the release in this Section does
not apply to any default or claimarising out of this Agreement. The claims
released in this Section are referred to collectively as the "Released Claims."

 

5.        Civil Code Section 1542. Each party expressly waives any right or
benefit available to it in any capacity under the provisions of Section 1542 of
the Civil Code of California which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

6.        Covenant Not To Sue. Each party covenants and agrees that it will
never, individually or with any entity or person or in any way, commence, aid in
any way (except as required by due legal process), prosecute or cause or permit
to be commenced or prosecuted against any of the Released Parties any action or
other proceeding based upon any Released Claim. This Agreement shall be deemed
breached and a cause of action shall be deemed to have accrued immediately upon
the commencement or prosecution of any action or proceeding contrary to this
Agreement.

 

7.        No Third Party Claims. Each party represents and covenants that it has
no knowledge of any person other than the parties to this Agreement that had or
has any claims to or interest in any of the Released Claims; and that it has not
sold, assigned, transferred, conveyed or otherwise disposed of any claim or
demand relating to any Released Claim.

 

8.        Breach and Indemnification. If either party fails to carry out the
terms of this Agreement, then that party shall indemnify and reimburse the other
party for all losses, expenses, costs and charges incurred by such other party,
including, but not limited to, such other indemnified party’s attorneys' fees,
costs and all other expenses incurred in enforcing this Agreement. It is further
agreed that this Agreement shall be deemed breached and a cause of action
accrued thereon immediately upon the commencement of any action contrary to this
Agreement, and in any such action this Agreement may be pleaded by the
non-breaching party, both as a defense and as a counter-claim or cross-claim in
such action.

 

9.        Arbitration. The parties will attempt to settle any controversy or
claim arising out of or relating to this Agreement, or the breach thereof,
through friendly consultation between the parties. If within thirty (30) days
from the initial receipt by the allegedly offending party of written notice of
the controversy, claim or breach (the "Consultation Period") settlement cannot
be reached, the controversy or claim will be settled by binding arbitration
conducted before a single arbitrator selected in accordance with the procedures
of the American Arbitration Association. The arbitration will be conducted in
accordance with the then applicable Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Except as set forth
elsewhere, each party will bear its own costs and expenses, including fees and
expenses of counsel, associated with the arbitration, with the cost of the
arbitrator to be split equally. The arbitrator will not be empowered to award
punitive damages except for willful misconduct. All arbitrations shall be
conducted in Los Angeles County, California.

 

-4-

 

  

CONFIDENTIAL

 

10.        Costs and Expenses. If either party should bring any action or
arbitration to resolve any claim arising out of or related to this Agreement,
the prevailing party in such action shall be entitled to receive from the
non-prevailing party all of its costs and expenses incurred in such action
(including, without limitation, reasonable attorneys’ fees).

 

11.        No Admissions or Concessions. The parties acknowledge that the
consideration provided for in this Agreement is solely for the purpose of
preventing litigation based upon the claims raised by the parties, and without
admission or concession by any party of any violation of any law or liability on
account of any of the claims or any matters of alleged breach of duty imposed by
law. Each Party will bear its own costs and attorneys’ fees incurred in
connection with this dispute.

 

12.        Entire Agreement. Each party warrants that no promise, inducement or
agreement not expressed in this Agreement has been made in connection with this
Agreement, and that this Agreement constitutes the entire agreement between
them. Each party acknowledges and agrees that it has entered into this Agreement
freely and voluntarily and that each party has been advised by counsel of its
own choosing. This Agreement may be amended only by a subsequent writing signed
by both parties to this Agreement.

 

13.         Severability. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect and the parties
shall negotiate in good faith to replace the unenforceable provision with a
provision that has the effect nearest to that of the provision being severed.

 

14.        Interpretation. This Agreement has been negotiated by the parties and
by their respective counsel. This Agreement will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either party either as drafter or otherwise.

 

15.        Waiver. A waiver of any provision, breach or default of this
Agreement shall only be effective if it is pursuant to a writing signed by both
parties. Any waiver by either party of any default or breach hereunder shall not
constitute a waiver of any provision of this Agreement or of any subsequent
default or breach of the same or a different kind.

 

16.        Successors. This Agreement shall be binding on and shall inure to the
benefit of each party's respective successors, assigns, directors, officers,
trustees, shareholders, members, managers and employees.

 

17.        Controlling Law; Jurisdiction and Venue. The rights and obligations
of the parties under this Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of California, without
regard to its conflicts of laws rules. The parties hereby submit and consent to
the exclusive jurisdiction of any state or federal court located within Los
Angeles County in the State of California and irrevocably agree that all actions
or proceedings relating to this Agreement shall be litigated in such courts and
each of the parties waives any objection which it may have to the conduct of any
such action or proceeding in such court.

 

-5-

 

  

CONFIDENTIAL

 

18.        Counterparts. Either the original or copies, including facsimile
transmissions, of this Agreement, may be executed in counterparts, each of which
shall be an original as against any party whose signature appears on such
counterpart and all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties, by the duly authorized representatives, have
executed this Agreement as of the date first set forth above.

 

  WEBXU, INC.       By: /s/ Matt Hill   Name: Matt Hill   Its: CEO   Date:
January 3, 2012       BONUS INTERACTIVE, INC.       By: /s/ Matt Hill    Name:
Matt Hill   Its: CEO   Date: January 3, 2012       KIRKCALDY GROUP, LLC      
By: /s/ Somephone Soukhaseum   Name: Somephone Soukhaseum   Its: Manager   Date:
January 3, 2012

 

-6-

 

  

CONFIDENTIAL

 

EXHIBIT A

 

AMENDMENT TO LOCK-UP/LEAK-OUT AGREEMENT

 

THIS AMENDMENT TO THE LOCK-UP/LEAK-OUT AGREEMENT dated as of April 16, 2011(the
“Agreement”) is made and entered into as of the ___ day of January 2012, by and
among Webxu, Inc., a Delaware corporation (the “Company”), and the undersigned
owner of the shares of the Company’s common stock, $.001 par value per share
(the “Common Stock”), set forth opposite the undersigned’s name on the signature
page of this Agreement.

 

RECITALS:

 

WHEREAS, the Company and the undersigned, are parties to that certain Settlement
Agreement dated on or about January 3rd, 2012 (the “Settlement Agreement”), a
copy of which is annexed hereto and incorporated herein by this reference,
pursuant to which (concurrently with the execution of this Agreement) the
undersigned received the shares of Common Stock from the Company; and

 

WHEREAS, as contemplated and required by the Settlement Agreement, the
undersigned desires to enter into this Agreement and restrict the sale,
assignment, transfer, conveyance, hypothecation or alienation of all shares of
Common Stock contemplated as being issued under the Settlement Agreement, all on
the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

 

1.        The terms and restrictions of Agreement shall cover and be applicable
to the following groups of shares: 1.3 million shares of Common Stock issued by
the Company on or about April 16, 2011, 50,000 shares of Common Stock issued by
the Company on or about May 2, 2011 and 400,000 shares of Common Stock issued by
the Company on or about January 3rd, 2012. For all purposes of the Agreement,
the anniversary dates for each group of shares shall run from the date such
shares were issued.

 

2.        Paragraph 4 is deleted in its entirety and the following new paragraph
4 is substituted therefor:

 

“4.        The final lock-up date for any group of shares issued to the
Stockholder shall be two (2) years from the date such shares were issued. For
example, the final lock-up date for shares issued on April 16, 2011 shall be
April 15, 2013, whereas the final lock-up date for shares issued pursuant to the
Settlement Agreement shall be January 3rd, 2014.”

 

-7-

 

  

CONFIDENTIAL

 

        Unless otherwise defined in this Amendment, the capitalized terms used
in this Amendment shall have the meanings assigned to such terms in the
Agreement, as the case may be. This Amendment shall prevail and control with
respect to any inconsistency between the interpretation and provisions of this
Amendment and the interpretation of the Agreement. No modification, amendment or
waiver of any provisions of this Amendment shall be binding unless in writing
and signed by an authorized representative of each party. This Amendment and the
Agreement are the entire understanding with respect to the subject matter
thereof and supersede any prior or contemporaneous agreements, proposals,
warranties or representations. Except as expressly amended, supplemented or
modified in this Amendment, all other provisions of the Agreement are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY Webxu, Inc.       By     Name:      Its: Chief Financial Officer    
THE STOCKHOLDER: Kirkcaldy Group, LLC       By:     Name: Somphone Soukhaseum  
Address: 1017 El Camino Real #218   Redwood City, CA 94063

 



-8-

 

 